The Honorable Judith K. Moriarty Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Moriarty:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
    Shall a law be enacted requiring Missouri citizens to participate in a worldwide constitutional convention, if the convention is called for by a sufficient number of people worldwide; establishing qualifications of delegates who may be elected to attend the convention; providing for the initial funding of the law by borrowing no more than twenty-five cents per person from a fund established in the Missouri Treasury and funded by charging a one cent per pack tax on the sale of cigarettes; providing that the law will be rescinded if not passed by a majority of voters in the United States?
See our Opinion Letter No. 201-93.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  JEREMIAH W. (JAY) NIXON Attorney General